COURT OF APPEALS
                                        SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
NOS. 2-08-149-CR
2-08-150-CR
 
LAQUITA Y. CRAVINS a/k/a                                                  APPELLANT
LAQUITA
YVETTE CRAVIN
                                                      V.
THE
STATE OF TEXAS                                                                 STATE
                                                   ----------
             FROM THE 213TH DISTRICT
COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                   ----------
We have
considered AAppellant=s AMotion
to Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P.
43.2(f).
PER
CURIAM
PANEL: 
DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 




DELIVERED: December 4, 2008




[1]See Tex. R.
App. P. 47.4.